     Case 1:14-md-02542-VSB-SLC Document 938 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   X
IN RE: KEURIG GREEN MOUNTAIN                       :
SINGLE-SERVE COFFEE ANTITRUST                      :     Case No. 1:14-md-02542-VSB-SLC
LITIGATION                                         :
                                                   :     ECF Case
                                                   :
                                                   :     MOTION FOR ADMISSION PRO
                                                   :     HAC VICE
                                                   :
                                                   :
                                                   :
                                                   :
                                                   X


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, James Howard hereby moves this Court for an Order for

admission Pro Hac Vice to appear as counsel for Non-Party Amazon.com, Inc. in the above-

captioned action.

       I am in good standing of the bar of the state of Washington and the District of Columbia

and there are no pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached a declaration pursuant to Local Rule 1.3.

Dated: Seattle, Washington                   Respectfully Submitted,
       May 6, 2020
                                             By:       /s/ James Howard _______

                                             James Howard
                                             Davis Wright Tremaine LLP
                                             920 Fifth Avenue, Suite 3300
                                             Seattle, Washington 98104
                                             Tel: (206) 757-8336
                                             Fax: (206) 757-7336
                                             Email: jimhoward@dwt.com

                                             Counsel for Non-Party Amazon.com, Inc.
